IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41618

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 728
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 17, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JAIME ALONSO LOPEZ-BARRAZA,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of fifteen years, for trafficking in heroin, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Jaime Alonso Lopez-Barraza was convicted of trafficking in heroin, Idaho Code § 37-
2732B(a)(6)(C). The district court sentenced Lopez-Barraza to a unified term of twenty years,
with a minimum period of confinement of fifteen years. Lopez-Barraza appeals, contending that
his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lopez-Barraza’s judgment of conviction and sentence are affirmed.




                                                   2